UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 16, 2013 (May 15, 2013) MINERCO RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 333-156059 27-2636716 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 20 Trafalgar Square Suite 455 Nashua, NH 03063 (Address of principal executive offices, including zip code.) (603) 732-6948 (Registrant’s telephone number, including area code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On May 15, 2013, we entered into an exchange agreement with John Powers to exchange his accrued salary to date for 15,000,000 shares of the Company’s common stock. The Exchange.Powers agrees to forgive his accrued salary, through May 15, 2013, in amount of Twenty-four Thousand Five Hundred Dollars and 00/100 Cents ($24,500.00) for Fifteen Million Shares of the Company’s Common Stock (hereinafter the “Exchange”) for services performed as the Company’s CEO. Mr. Powers was issued 15,000,000 shares of common stock, upon the effective date of the exchange agreement. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES On May 16, 2013, the Company issued 15,000,000 shares of its common stock to its Chief Executive Officer pursuant to an exchange agreement dated May 15, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: May 15, 2013 MINERCO RESOURCES, INC. By: /s/ John Powers John Powers
